DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 10/8/2020 is acknowledged.  Claims 1-15, 20-22, and 24-27 are currently pending.  Claims 1, 3-15, and 21 are withdrawn as non-elected subject matter.  Claims 2, 20-22, and 24-27 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2, 20, 22, and 24-27 remain rejected under 35 U.S.C. 103 as being unpatentable over Danek-Bulius et al (WO2012/089778, published 7/5/2012, of record), in view of Rosenberg (The AAPS Journal, 2006, 8(3):E501-E507, of record), as set forth on pages 5-7 of the office action mailed on 7/2/2020.

Claim 2 is directed to a method of using hexanedioic acid or at least one salt thereof, and citric acid or at least one salt thereof, to reduce the immunogenicity of a pharmaceutical formulation comprising an immunoglobulin, said method comprising the following steps:
(i) providing a buffer comprising hexanedioic acid or at least one salt thereof and citric acid or at least one salt thereof, wherein the citric acid or at least one salt thereof comprises a final concentration of not more than 1.3 mM,
(ii) contacting said buffer with at least one immunoglobulin, and
(iii) administering said pharmaceutical formulation to a subject.

Claim 20 is directed to the method of claim 2, wherein the pharmaceutical formulation further comprises at least one stabilizer selected from the group consisting of an amino acid, a sugar polyol, a disaccharide and/or a polysaccharide.

Claim 22 is directed to the method of claim 20, wherein said sugar polyol is at least one agent selected from the group consisting of mannitol and/or sorbitol.

Claim 24 is directed to the method of claim 2, wherein said immunoglobulin is an anti-tumour necrosis factor (TNF)- antibody.

Claim 25 is directed to the method of claim 2, wherein the formulation is designed to be administered intramuscularly or subcutaneously.

Claim 26 is directed to the method of claim 2, wherein the formulation is designed to be administered non-orally.

Claim 27 is directed to the method of claim 2, further comprises dissolving said immunoglobulin in a buffer comprising at least hexanedioic acid or at least one salt thereof


The ‘778 publication teaches that many biopharmaceutical formulations tend to aggregate, which not only reduces intended efficacy, but also increases the immunogenicity of said formulations.  Thus, formulations which decrease aggregation are advantageous (p. 2, lines 12-16). The ‘778 publication discloses formulations for preventing aggregation in compositions comprising anti-TNF antibodies, wherein these formulations comprised buffers comprising various carboxylic acids, including adipic acid (hexanedioic acid).  In particular, the ‘778 publication teaches that in addition to a mono- or dicarboxylic acid (such as adipic acid), it is preferred that the formulation also contain sodium phosphate and/or citric acid (p. 7, lines 19-21), and the ‘788 publication discloses formulations comprising anti-TNF antibodies comprising adipic acid (hexanedioic acid) and citric acid (see Tables 5, 6, and 10; Figures 1-4).  The ‘778 publication showed that formulation of anti-TNF antibodies with adipic acid resulted in decreased antibody in decreased antibody aggregation as measured by dynamic light scattering, and combining adipic acid with citric acid reduced antibody aggregation at least as effectively as adipic acid without citric acid  (Figs 1-4; Tables 5 and 6).   Although the ‘778 publication teaches formulations with other acids (e.g. aconitic acid, ascorbic acid, malic acid, tartaric acid, and glutamic acid (see Table 5), it also specifically disclosed that formulations comprising adipic acid and 1.4 mM citric acid provided decreased aggregation relative to to control buffer formulations (Table 10; p. 31, lines 11-15).
Similarly, Rosenberg teaches that there is a clear connection between protein aggregation and antibody-mediated adverse events in treatment with therapeutic proteins (see abstract; see also p. E503, 2nd column, 1st paragraph). Rosenberg also teaches that minimization of protein aggregation is best accomplished by ensuring stability of the native protein conformation and minimizing formation of high molecular weight species (p. E502, 2nd column, 2nd full paragraph), and large multimers whose molecular weight exceeds 100 kD are efficient inducers of immune responses (p. E503, 1st column, 1st paragraph).  Rosenberg further teaches that studies with immunoglobulins showed that immune responses against said immunoglobulins could be eliminated by techniques that removed high molecular weight material from the immunoglobulin preparation, and aggregates generated by heat treatment were shown to induce an immune response (p. E504, 1st column, 3rd paragraph).  Other aggregated therapeutic proteins also provoked an immune response when administered to a host, including human interferon-alpha (p. E504, 2nd column, 3rd st column, 1st paragraph), and IL-2 (p. E505, 1st column, 3rd paragraph – 2nd column, 1st paragraph).  

 	With respect to the limitations of claims 2 and 24, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of Rosenberg regarding protein aggregation and resulting immunogenicity to the methods and formulations of the ‘778 publication in order to provide a method of reducing the immunogenicity of a pharmaceutical formulation comprising an immunoglobulin by contacting said immunoglobulin with a buffer comprising adipic acid and citric acid and administering said formulation to a subject.  Specifically, the ‘778 publication teaches that aggregation of therapeutic proteins, and specifically immunoglobulins including anti-TNF- antibodies, can be reduced by formulation with adipic acid and citrate buffer, and Rosenberg would have provided a reasonable expectation that the resulting reduction in aggregation would result in a decrease in the immunogenicity of the antibody formulation when administered to a subject.
	Although the ‘788 publication teaches that citrate buffers may give rise to problems caused by aggregation, possibly via chelating effects on charged proteins such as antibodies (p. 4, lines 5-17), these effects appear to have been observed in control formulations comprising 7.2 mM citreate.  The ‘788 publication specifically states that it is preferable to combine a dicarboxylic acid such as adipic acid with citrate and/or sodium phosphate (p. 7, lines 19-21).  The ‘788 publication also teaches that citric acid/citrate is useful because it provides an efficient buffer function, and Tables 5-6 and Figures 1-4 show that the combination of adipic acid and citric acid provides decreased aggregation to anti-TNF antibody formulations.  In view of these teachings and the disclosure on p. 31, lines 11-15, that state that the formulations of Table 10, which include citrate at 1.4 mM, were superior to control formulations comprising a higher citrate concentration (7.2 mM) in terms of aggregation, one of ordinary skill would have had ample motivation to formulate anti-TNF antibodies with adipic acid and citrate at no more than 1.4 mM in order minimize aggregation while retaining the efficient buffering provided by a citrate buffer.
While the ‘778 publication teaches citrate buffer at 1.4 mM, one of ordinary skill could have readily determined that the citrate buffer should be present at an amount no higher than 1.3 mM by following the ‘778 teachings and using its citrate concentrations as a starting point for optimization.  It is noted that the claimed concentration of 1.3 mM is sufficiently close enough to the 1.4 mM disclosed in the ‘778 publication so as to allow one of ordinary skill to envision anti-TNF antibody formulations comprising citric acid in this range in combination with adipic/hexanedioic acid.    MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
	
 antibody, and adipic acid and citric acid at a concentration of not more than 1.3 mM, to a subject in need thereof.
	
Furthermore, no more than routine skill would have been required to apply Rosenberg’s teachings to the ‘778 formulations and methods, since Rosenberg suggests that minimizing protein aggregation would be an advantage of the ‘778 formulations because adipic acid with citrate buffer formulations would be expected to exhibit less aggregation, and therefore be less immunogenic.  Thus, it would have been prima facie obvious to combine the teachings of the ‘778 publication and Rosenberg to advantageously achieve a method of reducing the immunogenicity of an immunoglobulin formulation, such as an anti-TNF- antibody formulation, by formulating said immunoglobulins/antibodies with adipic acid and citric acid at a concentration of no more than 1.3 mM.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of the ‘778 publication and Rosenberg, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

With respect to the limitations of claims 20 and 22, the ‘778 publication teaches that is formulations can also comprise additional excipients, including the sugar polyol mannitol (see Tables 5 and 6, Fig. 1 and 2).
With respect to the limitations of claims 25 and 26, the ‘788 publication teaches that its formulations are useful for intramuscular and/or subcutaneous (i.e. non-oral) administration (p. 13, lines 14-16).
With respect to the limitations of claim 27, the ‘778 publication teaches that the anti-TNF antibody was purified and then concentrated into various buffers, including adipic and/or citric acids (p. 17, line 30 – p. 18, line 2).  The ‘778 publication also teaches that the antibodies can be in the form of aqueous 


Applicants’ arguments
In the response received on 10/8/2020, the Applicants argue that one of ordinary skill would not have been motivated to combine the teachings of the ‘778 publication and Rosenberg to arrive at the claimed method because the method of the ‘778 publication is defined as being able to provide pharmaceutical formulations which “can be used as an alternative”, which “are advantageous”, and which “cause less drug aggregation” than those formulations known in the prior art.  However, it was not a specific objective of the ‘778 publication to provide formulations which are less immunogenic, let alone provide a method of using hexanedioic acid or at least one salt thereof, and citric acid or at least one salt thereof, to reduce the immunogenicity of a pharmaceutical formulation.  In particular, the Applicants note that the ‘778 publication teaches that disadvantages of some formulations is the tendency to aggregate, which inevitable alters their physiological properties, and in the worst case, such aggregation not only reduces the intended efficacy of the drug, but also increases its immunogenicity.
The Applicants argue that this statement does not support a link between aggregation and immunogenicity, and one of ordinary skill would at best be able to derive that in some cases, under certain circumstances, that aggregation can increase immunogenicity of a biopharmaceutical drug.
The Applicants assert that the ‘778 publication is limited to only in vitro experiments, wherein physico-chemical parameters were determined in order to reveal aggregation of the biopharmaceutical drug.  However, physiological reactions of a subject to the different samples (i.e. in vivo experiments) were not performed, simply because this was not required for solving the technical problem of its invention.
The Applicants argue that the immunogenicity of a given pharmaceutical formulation does not only rely on the aggregation of the pharmaceutical drug, but rather on a plurality of product-related factors, including the level of impurities, the level of aggregates, the level of degradants, the presence of promiscuous MHC epitopes, etc., as well as on treatment-related factors such as the route of administration, dosing frequency, or concomitant medications, and on patient or population-related factors (e.g. underlying disease, immune status, genetic profile, target biology, pre-existing conditions), and the ‘778 publication does not teach or suggest to one of ordinary skill that using hexanedioic acid or a salt thereof, and citric acid or a salt thereof at a concentration of no more than 1.3 mM can be used beyond reducing aggregation 
With respect to Rosenberg, the Applicants argue that it teaches that some types of protein aggregates induce immune responses and adverse events, but the nature of the aggregates and other factors are critical in determining whether such immune reactions are elicited or not, and aggregate species potentially interact with the immune system to enhance immune responses.  Furthermore, the term “protein aggregate” in the context of immunogenicity is ambiguous, as such aggregates can comprise multimers or natively conformed or denatured monomers, and can be soluble or insoluble, and reversible or irreversible within a given environment.  Furthermore, such aggregates can comprise assemblies of native proteins in a polymeric structure, assembly of denatured protein irreversibly associated, and covalently linked proteins, which can be either native or denatured.  Each of these aggregate types have an impact on their respective capabilities of inducing an immune response.
The Applicants note that Rosenberg also discloses that other factors are critical with respect to immunogenicity of drug products, including the host and administration protocol.  Thus, based on Rosenberg, one of ordinary skill would not have understood Rosenberg to teach any kind of “aggregate” of a proteinaceous drug substance, in any setting of host and administration, induces an immune response.
Therefore, the ‘788 publication teaches based on in vitro assessments that some formulations can increase protein aggregation, and notes that aggregation can have an impact on immunogenicity of the formulation, and Rosenberg teaches that the alleged simplified implication – if a particular formulation leads to reduced (enhanced) aggregation of the active ingredient (drug), then it coercively leads to reduced immunogenicity – is not correct, but rather that it depends on aggregate type and multiple factors as to whether aggregates provoke an immune response.
With respect to the concentration of citrate buffer, the Applicants argue that the ‘788 publication teaches that citrate buffers give rise to problems caused by aggregation, possibly via chelating effects on charged proteins such as antibodies, and in view of these teachings, one of ordinary skill would not have been motivated to include citrate buffers, much less optimize the final concentration of the citric acid.  Furthermore, although the ‘788 publication suggests that the combination of adipic acid and citrate buffer was superior to control buffer formulations in terms of aggregation, it teaches problems associated with citrate buffers (discussed above) and Rosenberg proposes several factors that are critical in determining whether such immune reactions are elicited or not.  In view of this uncertainty, one of ordinary skill would not have been motivated to use a citrate buffer, much less optimize the final concentration of said citrate buffer.  Instead, a skilled artisan would have been dissuaded from using citrate buffers, and at most, would have been motivated to identify alternative ways to modify the formulations based on the teachings of Rosenberg.

Response
These arguments have been fully considered and are not persuasive.  With respect to Applicants’ arguments regarding the ‘788 publication, although it does not explicitly state that the purpose its methods was reducing immunogenicity, it makes clear that its formulations were intended to provide immunoglobulin formulations with reduced aggregation, wherein said aggregation may provoke an immunogenic response.  In particular, the ‘788 publication discloses antibody formulations comprising adipic acid and citrate buffer.  As discussed above, it teaches that these formulations were superior to control buffer formulations in terms of aggregation (Table 10; p. 31, lines 11-15).  Therefore, one of ordinary skill would have been motivated to formulate immunoglobulins in adipic acid (i.e. hexanedioic acid) and citrate buffer, as a skilled artisan would have reasonably expected that such formulations would be advantageous due to reduced aggregation.
With respect to the teachings of Rosenberg, Applicants’ arguments are noted.  However, Rosenberg makes clear that immunoglobulin aggregation is well-known to be associated with increased immunogenicity (see abstract; p. E504, 1st column, 3rd paragraph).  While it is acknowledged that Rosenberg teaches that other factors are important in development of immunogenicity (e.g. route of administration, dose and dosing schedule, pharmacokinetics, etc), one of ordinary skill would have readily understood that protein aggregates, and in particular immunoglobulin aggregates, can be potently immunogenic.
It is also noted that the claims merely require a reduction in immunogenicity after administration to a host.  The claims do not require any degree of reduction, any specific route of administration, dose, or dosing schedule, or limit the treated patient in any way.  All that is required is any level of reduction of immunogenicity, and in view of Rosenberg, a skilled artisan would have reasonably expected that due to a reduction in aggregation, the methods and formulations of the ‘788 publication would result in at least some degree of reduction of immunogenicity when administered to a subject.
	With respect to Applicants’ arguments regarding the inclusion of citric acid or a salt thereof, the ‘788 publication teaches that immunoglobulin formulations which comprise adipic acid exhibit reduced aggregation, and immunoglobulin formulations with adipic acid and citrate buffer also exhibited superior properties with respect to aggregation.  Even though the ‘788 publication does teach that citric acid can be problematic, these effects appear to be present in control formulations comprising a much higher (7.2 mM) amount of citrate (see p. 31, lines 12-14), and the data in the ‘788 publication shows that if the concentration of citrate is low (i.e. 1.4 mM) and in the presence of adipic acid, the resulting aggregation is minimized, and even less than control formulations (see Tables 5 and 6, and Figures 1-4; see also p. 31, lines 14-15).  Because a skilled artisan would have been motivated to create formulations which most effectively minimize protein aggregation, and would have reasonably expected that such minimization of aggregation .


Conclusion
	No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646